Citation Nr: 9926294	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  96-24 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for chronic rheumatoid arthritis involving multiple joints.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1946 to May 1949 and 
from October 1952 to February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wichita, Kansas.  

The case returns to the Board following a remand to the 
VAMROC in November 1998.  


REMAND

The veteran seeks entitlement to increased disability ratings 
for rheumatoid arthritis of multiple joints.  Where a 
disability has already been service connected and there is a 
claim for an increased rating, a mere allegation that the 
disability has become more severe is sufficient to establish 
a well-grounded claim.  Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102.  Therefore, VA has 
a duty to assist the veteran in developing facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464 (1997).  This duty includes the conduct of a thorough 
and comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  When the disability in question is 
musculoskeletal in nature, the examination must include 
evaluation of functional loss as set forth in 38 C.F.R. 
§§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

A review of the record reveals that the February 1998 VA 
medical examination is inadequate for rating purposes.  While 
the examiner did evaluate and provide range of motion studies 
for the lumbar spine, the range of motion studies for the 
remaining joints affected by rheumatoid arthritis was 
incomplete.  

38 C.F.R. § 4.71a, Diagnostic Code 5002 requires that rating 
for inactive rheumatoid arthritis including residuals such as 
limitation of motion or ankylosis, favorable or unfavorable, 
must be rated under the appropriate diagnostic codes for the 
specific joints involved. Where, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the codes a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5002. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

A review of the statement of the case and the supplemental 
statement of the case  reveals that the veteran was not 
provided with a recitation the diagnostic codes for each 
specific joint involved.  

The examiner commented that the veteran suffered from 
degenerative arthritis, without presenting reasons and bases 
for his opinion.  X-ray studies used by the examiner were not 
associated with the claims folder.  Some medical experts have 
indicated that X-ray studies showing narrowing of the joint 
space is indicative of rheumatoid arthritis.  The veteran's 
representative has argued that laboratory studies were not 
undertaken, functional limitations were not addressed, and 
that X-ray studies of all the affected joints was not 
performed.

The VA has a duty to assist the appellant in the development 
of facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  Under the circumstances, the case is remanded for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, private and VA, 
who treated the veteran for rheumatoid 
arthritis since 1996.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of any current 
orthopedic disability associated with 
rheumatoid arthritis of multiple joints.  
All indicated tests and studies, to 
include X-rays and range of motion 
studies, should be performed as deemed 
necessary by the examiner.  The claims 
folder must be made available to the 
orthopedist for review prior to the 
examination.  In this regard, the 
examiner is specifically asked to 
indicate in the examination report 
whether the claims folder was reviewed.  
The examiner is asked to identify and 
describe any current symptomatology 
associated with rheumatoid arthritis of 
multiple joints, including any functional 
loss associated with the disease due to 
more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  If there is no evidence of any 
of the above factors on examination, the 
examiner should so state.  The examiner 
should also inquire as to whether the 
veteran experiences flare-ups.  If so, 
the examiner should describe, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.  Prior to the 
examination, the RO must inform the 
veteran in writing of all consequences of 
his failure to report for the examination 
in order that he may make an informed 
decision regarding his participation in 
said examination.  

3.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to a 
disability rating greater than 10 percent 
for rheumatoid arthritis of multiple 
joints.  Such readjudication must include 
consideration of functional loss and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
If the disposition of  remains 
unfavorable to the veteran, the RO should 
furnish the veteran a supplemental 
statement of the case and afford the 
applicable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER	
	Member, Board of Veterans' Appeals

 

